Citation Nr: 0125122	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
chronic obstructive pulmonary disease, post-operative, with a 
history of mediastinal fibrosis.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to September 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of March 2000 and July 2000 rating decisions by 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a March 2000 rating decision, the RO determined that a 60 
percent evaluation was warranted for service-connected 
chronic obstructive pulmonary disease, status post 
thoracotomy, with a history of mediastinal fibrosis.  The RO 
also denied entitlement to service connection for hepatitis 
due to a liver condition, diabetes mellitus, hypertension, 
numbness in both feet, and severe headaches claimed as 
secondary to hypertension.  The veteran filed a notice of 
disagreement in October 2000, but did not specify the issue 
being disagreed with.  A February 2001 report of contact 
indicates that the veteran's notice of disagreement was filed 
as to the disability rating assigned for his service-
connected chronic obstructive pulmonary disease.  A statement 
of the case as to that issue was provided in February 2001.  
A written communication received in April 2001 was accepted 
as a timely substantive appeal.  The veteran has not filed a 
notice of disagreement as to the denial of service connection 
for hepatitis, diabetes mellitus, hypertension, numbness in 
both feet, or severe headaches.  Thus, those issues are not 
before the Board for appellate consideration.  

In a July 2000 rating decision, the RO denied entitlement to 
TDIU benefits.  A notice of disagreement was received in 
October 2000, and a statement of the case was issued in 
February 2001.  A written communication received in April 
2001 was accepted as a timely substantive appeal.



FINDING OF FACT

Pulmonary function testing demonstrates FEV-1 of 47 percent 
predicted, diffusing lung capacity of 58 percent, and FEV-
1/FVC of 79 percent.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for chronic obstructive pulmonary disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.97, Diagnostic Code 6604 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the 
increased rating issue.  The record includes VA examination 
reports as well as VA outpatient treatment records and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the increased rating issue.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for chronic 
obstructive pulmonary disease and entitlement to TDIU 
benefits.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected chronic obstructive pulmonary 
disease is currently evaluated as 60 percent disabling 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604, which 
provides that a 100 percent evaluation is warranted for 
chronic obstructive pulmonary disease: FEV-1 less than 40 
percent of predicted value, or; the ration of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

A 60 percent evaluation is warranted for chronic obstructive 
pulmonary disease: FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/ FVC of 40 to 55 percent, or; diffusion capacity of 
carbon monoxide DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  See 38 C.F.R. § 4.97, Diagnostic 
Code 6604.

The Board notes that some of the previous rating actions show 
the veteran's service-connected chronic obstructive pulmonary 
disease as rated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6603, which provides the rating criteria for pulmonary 
emphysema.  However, the rating criteria for evaluation of 
pulmonary emphysema are identical to the aforementioned 
criteria for evaluation of chronic obstructive pulmonary 
disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6603.  

A review of the record reflects that the veteran was awarded 
service connection for chronic obstructive pulmonary disease 
in a December 1984 rating decision, evaluated as 60 percent 
disabling, on the bases of in-service diagnoses of 
sarcoidosis and left lateral and anterior thoracotomies.  In 
a January 1986 rating decision, the RO reduced the assigned 
disability evaluation for chronic obstructive pulmonary 
disease to 30 percent.  The assigned disability evaluation 
for chronic obstructive pulmonary disease was reduced to 10 
percent in a September 1987 rating decision and confirmed in 
a November 1989 rating decision.  The veteran sought 
entitlement to an increased evaluation of his service-
connected chronic obstructive pulmonary disease in November 
1999.

Private treatment records dated in 1999 reflect treatment 
records noting a history of sarcoidosis and a July 1999 chest 
x-ray showing a right upper lobe infiltrate.  A July 1999 
lung perfusion scan noted no focal abnormality was seen.  A 
lung ventilation scan performed on the same date showed a low 
probability of pulmonary embolus and noted that relative 
decreased activity in the right upper lobe seen might be 
secondary to the patient's positioning but chronic 
obstructive pulmonary disease could give a similar 
appearance.  The veteran was hospitalized in July 1999 with 
diagnoses of pneumonia and Hepatitis C.  He was also treated 
for uncontrolled diabetes mellitus.  The chest was noted as 
clear to auscultation with no cough on discharge.  

VA treatment records dated from 1999 to 2000 reflect 
complaints and treatment relevant to hypertension, diabetes 
mellitus, headaches, dental extraction, and sinusitis.  
Treatment records indicate the chest was clear to 
auscultation.  A December 1999 clinical record notes the 
veteran had been unemployed for the last three months since 
diagnosed with Hepatitis C.  A December 1999 exercise 
thallium stress test reflects an impression of a probably 
normal examination.  It was noted that a borderline finding 
in the inferior wall was most likely artifactual secondary to 
diaphragmatic attenuation.  Mild ischemia was noted as 
considerably less likely and there was no evidence of 
myocardial scarring.  The veteran did not achieve his target 
values for heart rate or heart rate times blood pressure 
despite exercising for over 8 minutes on the Bruce protocol.  
It was noted that therefore the test could underestimate or 
miss potential inducible ischemia.  A December 1999 VA chest 
x-ray noted post-surgical changes on the left side of the 
chest with no active disease.  

Upon VA examination dated in February 2000, the veteran 
reported working as a truck driver, roofer, cook, and 
railroad track layer since his discharge from service.  He 
also reported working in construction, pool building, and 
heavy equipment operation.  He stated that he had not worked 
since 1999.  The veteran complained of rawness in his throat, 
wheezing, and daily use of inhalers.  The examiner noted that 
a November 1999 x-ray examination of the chest showed 
surgical clips in the left mediastinum and left hilar area, 
no acute lung infiltrates, prominent left hilar shadows 
appearing mainly vascular, normal heart size, and 
unremarkable bony structures.  Physical examination revealed 
the veteran to be in no acute distress.  The examiner noted a 
few scattered rhonchi and wheezes in the lungs.  There was no 
peripheral edema, cyanosis, or clubbing and pedal pulses were 
equal bilaterally.  The examiner also noted a four inch scar 
in the left anterior chest wall, described as well-healed and 
nontender, and a thoracotomy scar on the left lateral and 
posterior chest wall with no tenderness.  An assessment of 
chronic obstructive pulmonary disease, currently on one 
inhaler with scattered rhonchi and wheezing on auscultation 
of the chest was noted.  

Pulmonary function testing dated in February 2000 showed FEV-
1 of 47.7 percent predicted and FEV-1/FVC of 79 percent.  
These results were interpreted as suggesting moderate 
restriction.  

Upon VA examination dated in May 2001, the veteran reported 
being diagnosed with emphysema.  He also reported currently 
being on one inhaler and a review of his medical records 
showed that he had episodes of acute bronchitis with the 
production of yellow sputum which responded to antibiotics.  
Examination of the lungs showed some scattered rhonchi, 
especially in the lower part of the lungs.  Pulmonary 
function testing conducted on the same date showed that the 
veteran's forced vital capacity was toward the lower part of 
the normal range and the latest forced vital capacity was 
actually mildly reduced comparing to the lower limits of 
normal.  The examiner noted that considering that and the 
mild reduction of total lung capacity, the veteran had a mild 
restrictive pattern.  The veteran's diffusing lung capacity 
had been reduced to 58 percent of normal, which was a 
moderate reduction in the amount of capacity.  The examiner 
noted that the veteran's latest pulmonary function testing 
did not show obstructive pulmonary disease and the 
presentation was mostly compatible with restriction, most 
probably due to either pleural disease or lung disease.  The 
examiner noted that the veteran's emphysema had been 
diagnosed pathologically, but the pulmonary function testing 
did not support it.  The examiner noted this did not rule out 
the possibility of having a chronic obstructive disease 
despite such not showing on pulmonary function testing.  

Upon consideration of the aforementioned evidence, the Board 
concludes that the criteria for entitlement to an evaluation 
in excess of 60 percent for chronic obstructive pulmonary 
disease have not been met.  Pulmonary function testing 
demonstrates FEV-1 of 47 percent predicted, diffusing lung 
capacity of 58 percent, and FEV-1/FVC of 79 percent.  This 
evidence is demonstrative of a 60 percent evaluation, which 
contemplates a FEV-1 of 40 to 55 percent.  

The medical evidence of record does not demonstrate FEV-1 of 
less than 40 percent of predicted value, FEV-1/FVC of less 
than 40 percent, DLCO (SB) of less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension shown by Echo or cardiac 
catheterization, episodes of acute respiratory failure, or a 
requirement for outpatient oxygen therapy.  In the absence of 
such medical evidence, entitlement to an evaluation in excess 
of 60 percent for chronic obstructive pulmonary disease is 
not warranted.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
chronic obstructive pulmonary disease is denied.  To this 
extent, the appeal is denied. 


REMAND

Although the Board has found that the record includes VA 
examinations which are adequate for purposes of rating the 
veteran's service-connected chronic obstructive pulmonary 
disease, the Board is unable to find that such examinations 
are adequate for purposes of determining whether the veteran 
is able to secure or follow a substantially gainful 
occupation as a result of this service-connected disability.  
None of the examination reports of record include any opinion 
on the effect of this service-connected disability on the 
veteran's employability.  Such an opinion is required before 
the Board can decide the issue of a total compensation rating 
based on individual unemployability.  Friscia v. Brown, 7 
Vet. App. 294 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake any actions necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  Any VA medical records (not 
already in the claims file) documenting 
ongoing treatment for chronic obstructive 
pulmonary disease should be obtained as 
well as any private medical records which 
the veteran has identified.  The RO 
should also obtain and associate with the 
claims file any VA vocational 
rehabilitation file. 

2.  The veteran should then be scheduled 
for a special VA examination by an 
appropriate specialist to ascertain the 
impact of the veteran's chronic 
obstructive pulmonary disease on his 
ability to secure and follow a 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  All 
clinical and special test findings should 
be reported.  The examiner should then 
offer an opinion on the impact of the 
veteran's chronic obstructive pulmonary 
disease on his ability to secure and 
follow a substantially gainful 
employment. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the criteria for 
entitlement to a total rating based on 
individual unemployability have been met.  
If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

